DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The double patenting rejection set forth in the previous action is withdrawn in view of the Terminal Disclaimer filed by applicants, received October 14, 2022

Allowable Subject Matter
	The allowable subject matter indicated in the previous action is withdrawn upon further search and consideration, and in view of the reference below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fossum et al, US 2016/0060573.
Fossum et al teach a fabric care composition comprising surfactants, a cationic polymer, and polydimethylsiloxane (¶252, example 1C).  Suitable cationic polymers of the invention include polyquaternium-67, which is a hydroxyethylcellulose modified with trimethylammonium and dimethyllaurylammonium (¶65).  This appears to be precisely the carbohydrate polymer claimed as it is a hydroxyethyl cellulose with the same quaternary ammonium moieties claimed, and so it will have the same physical properties claimed.  It would have been obvious for one of ordinary skill in the art to use a well-known and commercially available cationic polymer in the laundry detergent above as this cationic polymer is specifically taught by the reference as suitable for use in the laundry detergent of the reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Polyquaternium-67, also known as Softcat SK, is a common cationic polymer, mentioned in hundreds of detergent compositions, and obviously surfactants and silicones are ubiquitous in detergents.  Applicants’ response to this action should include evidence that polyquaternium-67 is somehow different from the polymer claimed, if that is indeed the case.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761